53 F.3d 80
100 Ed. Law Rep. 30
Kenneth J. ARENSON, Plaintiff-Appellant,v.SOUTHERN UNIVERSITY LAW CENTER, et al., Defendants-Appellees.
No. 93-3544.
United States Court of Appeals,Fifth Circuit.
May 11, 1995.

Harland M. Britz, Toledo, OH, for appellant.
Richard P. Ieyoub, Atty. Gen., Baton Rouge, LA, Sandra A. Vuinovich, Normand F. Pizza, Sp. Asst. Atty. Gen., Brook, Morial, Cassibry, Pizza & Adcock, New Orleans, LA, for appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
ON PETITION FOR REHEARING
(Opinion January 26, 1995, 5th Cir., 43 F.3d 194)
Before JONES, HIGGINBOTHAM and BARKSDALE, Circuit Judges.
PER CURIAM:


1
Appellant Kenneth J. Arenson petitions this Court on rehearing for a clear ruling on his claim to attorney's fees, interest on his judgment, and relief based on his Title VII claim.  For purposes of clarification, we confirm that Arenson is entitled to attorney's fees as a prevailing party at trial and on appeal and to interest.  We remand to the district court for determination of a reasonable fee and appropriate interest.  However, Appellant's request for Title VII relief is denied because Arenson waived his Title VII claim by failing to seek a ruling on that issue from the Arenson I panel.


2
Except as specifically granted above, Appellant's Petition for Rehearing is DENIED.   This case is REMANDED to the district court for determination of a reasonable attorney's fee and appropriate interest.


3
Clarification GRANTED;  case REMANDED.